Title: To James Madison from David Jones, 28 September 1814
From: Jones, David
To: Madison, James


        
          Dear Sir,
          New york. September 28. 1814.
        
        I came here last friday in a Steam Boat from albany. I have been fit for Duty very little of this Campaign my complaints were the Diarrhea & asthma. I went to Ballston & Saratoga Springs. I am releived from the Diarrhea, but still affected with the asthma, I am using medicines, which I hope will finally releive me. I found myself unable to go to general Brown, therefore I came here, if possible, to raise the Spirits of the militia, which will be of great Service in the present Time. The cruel Proceedings of the British has produced a union of all Parties & the Party, who have been violent against the war, now begin to approve of it. All are at work on the fortifications, & encouraged by their Clergy, except John mason & Mc-Cloud & they are pretty Silent. Some of them even venter to pray for Success. This all the Baptists always have done. Our affairs bare a Better aspect than it ever has done. All that is wanting now is money. You may remember I suggested to you last Spring the necessity of emiting continental money funded on Back lands, which would prevent Depriciation. You said that would be the last resort. I think sir the time is come that some thing must be done, the Subject is agitated here; some are for a national Bank, & some for money to be made. One or the other must be done. I pray that god may direct Congress to make a wise Choice. Great opposition will be made by all concerned in Banks, and that includes great part of nation, for we have been bank mad. Should congress prefer a bank, the only difficulty would be to get Cash: but if we could not get it, we would be on the Same footing of many Banks, viz the Subscribers give bonds for the money,

& mortgage their Lands for Security. The united States can Pledge the back lands for Security. Matters have not been mannaged on the Lakes as they should have been. You prepared Pikes at green Bush, but there were no orders to send them to gen. Brown, consequently the Pikes remained at green Bush, although the army panted for them, till lately, gen. Dearborn by his own authority, has sent for them to Boston, where they will be of no use. I suppose he was panick Struck, for this is his unhappy Disposition. I had my information at Albany from the Smith who made them. As he discribed them, they were rightly made, only they had no wings, which would be of great use in Night attacks, & for that they are cheifly designed. They have one advantage they never miss fire, nor is the ammunition exhausted. My Dear Sir I feel for you, & pray that the god of Heaven may give you presence of mind for your present Station. I am with great respect your Sincere Friend & humble Servt.
        
          David JonesChaplain 9th Dist.
        
      